Case 0:20-cv-60416-RS Document 1-34 Entered on FLSD Docket 02/26/2020 Page 1 of 11




                   EXHIBIT 32
Case 0:20-cv-60416-RS Document 1-34 Entered on FLSD Docket 02/26/2020 Page 2 of 11
                   Case 0:20-cv-60416-RS Document 1-34 Entered on FLSD Docket 02/26/2020 Page 3 of 11
The growing popularity of the cloud has given rise to a
host of different cloud-based tools. Messaging apps like
Slack enable rapid communication, file sync and share
apps like Box enable instant collaboration, while
single sign-on providers like Okta can authenticate
users across all applications.

To learn about the rate at which companies are adopting
cloud services, Bitglass performed an automated analysis
of over 135,000 corporate email domains. In so doing, the Next-
Gen CASB uncovered adoption rates for popular cloud apps, AWS,
and single sign-on (SSO)—read on for more information.
                  Case 0:20-cv-60416-RS Document 1-34 Entered on FLSD Docket 02/26/2020 Page 4 of 11

SECURITY TRAILS CLOUD
Since Bitglass conducted its first cloud adoption study in 2014,
organizations everywhere have continued their rapid migration
to the cloud. In 2018, global cloud adoption reached an all-time
high of 81%, as measured by enterprise use of major cloud
productivity platforms. However, only one third of those
organizations are deploying single sign-on. This discrepancy
between cloud adoption and cloud security suggests
that breaches will continue to plague two thirds of
organizations making use of the cloud.

CLOUD ADOPTION
100%


                                            81%
75%

                            59%
50%




25%
              24%

              2014           2016           2018
  0%
                    Case 0:20-cv-60416-RS Document 1-34 Entered on FLSD Docket 02/26/2020 Page 5 of 11

OFFICE 365 DEPLOYED IN
MAJORITY OF ENTERPRISES
WORLDWIDE
Despite G Suite’s early advantage, Microsoft Office 365
has continued its ascension as the cloud app suite of
choice. Over half of organizations have now deployed
Office 365, while G Suite adoption seems to have
slowed to a halt.

Office 365 & G Suite
60%
                                              56.3%


40%
                              34.3%
                                      24.9%           24.8%
20%                16.3%
            7.7%

  0%
            2014 Adoption     2016 Adoption   2018 Adoption

To secure their growing collections of cloud apps, an
estimated 25% of organizations are now using single
sign-on (SSO) solutions to authenticate users.

  Office 365        G Suite        Slack        Box

    56.3%           24.8%         42.9%        16.6%
  Salesforce         AWS         SSO in Use

    11.0%           13.8%         25.0%
                    Case 0:20-cv-60416-RS Document 1-34 Entered on FLSD Docket 02/26/2020 Page 6 of 11

AWS ADOPTION REVEALED
Infrastructure as a service (IaaS) solutions offer user-friendly, scalable
IT infrastructure and reduce the need for costly, on-premises
hardware. Many organizations use these platforms to store their
data in the cloud and build custom applications. Despite the
growth of competitors like Microsoft Azure and Google Cloud
Platform, Amazon Web Services (AWS) has quickly emerged as
the go-to choice for IaaS in every analyzed industry.


On average, 13.8% of companies worldwide are using AWS.

At 21.5% adoption, technology firms are making the most
use of AWS.



Industry           AWS

Technology         21.5%
Education          19.7%
Media              15.3%
Agriculture        13.3%
Finance            11.6%
Healthcare         11.5%
Retail             9.0%
                   Case 0:20-cv-60416-RS Document 1-34 Entered on FLSD Docket 02/26/2020 Page 7 of 11

INDUSTRY
BREAKDOWN
Education has top adoption in multiple apps
(44.1% for G Suite and 25% for Box). This is
consistent with prior years and is likely due to
the discounts vendors offer the industry.

Less than half of retailers have deployed Office
365 and fewer than 1 in 10 use AWS. Due to large
investments in existing IT infrastructure, these
organizations are less likely to use cloud than others.

In addition to leading in AWS adoption (21.5%),
technology has high rates of adoption across all
SaaS apps analyzed.

In regulated industries, use of Office 365 has
nearly doubled since 2016—from 31.5% to 57.3%
in finance, and from 30.9% to 57.3% in healthcare.


Office 365 adoption
60%                   57.3%                57.3%

40%
              31.5%                30.9%
20%

               2016   2018          2016   2018
  0%
                FINANCE            HEALTHCARE
                   Case 0:20-cv-60416-RS Document 1-34 Entered on FLSD Docket 02/26/2020 Page 8 of 11

SECURE SECTORS
Education is the leading adopter of single
sign-on (40.3%). SSO can be helpful for provisioning
and deprovisioning students and faculty.

Like with cloud apps, engineering (11.2%) and retail
(15.9%) have the lowest SSO adoption rates.

The finance industry is a top adopter of single
sign-on (29.3%). Authentication is critical when
protecting personally identifiable information (PII).




                   E D U C AT I O N

                   40.3%




      R E TA I L                      FINANCE

    15.9%                             29.3%
                     Case 0:20-cv-60416-RS Document 1-34 Entered on FLSD Docket 02/26/2020 Page 9 of 11

CLOUD ADOPTION BY
ORGANIZATION SIZE
All analyzed cloud apps are adopted the most
by large enterprises (over 1,000 employees), the
second most by medium-sized organizations
(500-1,000 employees), and the least by
small businesses (under 500 employees). As
companies grow, they are more likely to adopt
a breadth of cloud applications in order to
increase productivity and collaboration across
all of their departments.

More than twice as many large enterprises
(44.1%) use SSO as small businesses (17.9%).

              AWS         Overall
     Size
            Customer       SSO
                                                                                   .
Under 500    10.8%       17.9%
500-1000     15.8%       35.1%
Over 1000    22.1%       44.1%

            Office 365    G Suite     Slack      Box      Salesforce
     Size
            Customer     Customer   Customer   Customer   Customer

Under 500    49.6%       24.1%      37.8%      12.7%       8.8%
500-1000     73.4%       24.3%      50.1%      21.8%       14.2%
Over 1000    73.7%       25.8%      57.7%      28.0%       18.3%
                     Case 0:20-cv-60416-RS Document 1-34 Entered on FLSD Docket 02/26/2020 Page 10 of 11

WRAP-UP
Across all industries, adoption of cloud
apps, SSO, and AWS is continuing to
grow. With these new tools come new
challenges and a need for new security
solutions. Fortunately, cloud access
security brokers (CASBs) are built for the
cloud and can provide comprehensive
visibility and control wherever data
goes. To learn more, download the
Definitive Guide to CASBs.




                                         ABOUT BITGLASS
                                         Bitglass, the Next-Gen CASB company, is based in Silicon Valley with offices worldwide.
Phone: (408) 337-0190                    The company’s cloud security solutions deliver zero-day, agentless, data and threat protection
Email: info@bitglass.com                 for any app, any device, anywhere. Bitglass is backed by Tier 1 investors and was founded in
                                         2013 by a team of industry veterans with a proven track record of innovation and execution.
www.bitglass.com
                    Case 0:20-cv-60416-RS Document 1-34 Entered on FLSD Docket 02/26/2020 Page 11 of 11

                  2018 ADOPTION
   Industry        Office 365     G Suite         Slack          Box         Salesforce       AWS         SSO in Use

   Agriculture      64.1%         23.1%          42.6%         17.4%          8.0%           13.3%         28.1%
Biotechnology       62.2%         21.9%          35.8%         20.3%          8.7%           14.6%         27.5%
 Construction       60.2%         19.9%          38.7%         15.9%          9.8%           10.9%         23.8%
   Consulting       51.6%         29.1%         40.5%          13.3%          7.2%           12.9%         17.4%
    Education       71.1%         44.1%          57.6%         25.7%          16.7%          19.7%         40.3%
       Energy       73.5%         19.4%         44.8%          24.4%          13.7%          15.3%         37.7%
  Engineering       50.2%         18.7%         28.6%           7.8%          3.2%           6.6%          11.2%
      Finance       58.0%         17.3%          39.2%         17.6%          12.5%          11.6%         29.3%
  Government        61.5%         21.3%          45.7%         19.2%          13.4%         18.8%          31.8%
   Healthcare       57.2%         19.2%          35.6%         13.2%          8.9%           11.5%         23.3%
   Hospitality      61.4%         23.7%         40.8%          14.6%          6.9%           11.9%         22.3%
        Media       48.1%         33.8%         46.8%          16.4%          9.2%           15.3%         21.6%
 Not for Profit     61.6%         28.8%          45.6%          16.1%         9.9%           15.6%         22.6%
         Other      51.9%         23.0%         43.3%          17.0%          12.7%         13.0%          25.9%
        Retail      47.8%         24.2%          34.2%          11.7%         5.8%           9.0%          15.9%
   Technology       56.6%         30.8%          54.7%         18.7%          14.5%          21.5%         26.8%
Transportation      63.6%         21.7%          44.7%         17.3%          12.6%          13.2%         28.7%
      Utilities     58.9%         20.0%          34.1%         14.0%          6.6%           9.4%          19.2%
